EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Kelly on 3/31/2021.

The claim has been amended as follows: 

Claim 2.	A 
a round piece of fabric with a circle hole in the center; 
a string weaved around the circle hole for securing the fabric on a tripod; 
a slit in the fabric from an outer edge to the center circle hole configured to allow for the covering to be place over the tripod; 
a continuous strip of hook and loop closure
three hook and ladder clasps on each side of the slit, wherein each hook and ladder clasp is configured to secure the fabric to a leg of the tripod thereby allowing an open space on the tripod that is not covered by the fabric.

The following is an examiner’s statement of reasons for allowance:
Claim 2 has been indicated as allowed primarily for the three hook and ladder clasps on each side of the slit, wherein each hook and ladder clasp is configured to secure the fabric to a leg of the tripod thereby allowing an open space on the tripod that is not covered by the fabric
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
April 1, 2021